Exhibit 10.3
 
 
J. ALEXANDER’S CORPORATION


 
July 30, 2012
 
R. Gregory Lewis
 
Nashville, TN
 
Dear Greg:
 
This letter amends and restates that certain Letter Agreement, dated as of June
22, 2012, by and between you and J. Alexander’s Corporation.  This letter
describes changes to your Salary Continuation Agreement dated as of December 26,
2008 (the “Salary Continuation Agreement”), between you and J. Alexander’s
Corporation, a Tennessee corporation (including its successors, the
“Corporation”).  Such changes shall be contingent upon the occurrence of, and
effective at, the Effective Time (as defined in that certain Amended and
Restated Agreement and Plan of Merger, dated as of July 30, 2012, by and among
Fidelity National Financial, Inc. (“Parent”), Fidelity Newport Holdings, LLC
(“Operating Company”) (for the limited purposes set forth therein), American
Blue Ribbon Holdings, Inc. (for the limited purposes set forth therein), Athena
Merger Sub, Inc. (for the limited purposes set forth therein), New Athena Merger
Sub, Inc. (“Merger Sub”) and the Corporation (as the same may be amended,
modified, supplemented and/or restated from time to time in accordance with the
terms thereof, the “Merger Agreement”)).
 
Pursuant to the Merger Agreement, the Corporation will merge with Merger Sub and
become an indirect, wholly owned subsidiary of Parent, and the assets and
liabilities of the Corporation, including the Salary Continuation Agreement,
will remain obligations of the Corporation.
 
 
1.
Amendment to Suspend/Terminate Certain SCA Obligations.  Section 7 of the Salary
Continuation Agreement is amended, effective as of the Effective Time, to add
the following new sentences at the end thereof to read as follows:

 
Notwithstanding any other provision in this Agreement, the obligations of the
Corporation under this Section 7 shall be suspended during the period that
Fidelity National Financial, Inc.’s guarantees under Section 16 of this
Agreement are in effect.  If and only if Fidelity Newport Holdings, LLC
(“Operating Company”) at any time beneficially owns any interest in the
Corporation, then: (x) Operating Company shall, and hereby does, at and after
any such time also guarantee the performance of the obligations of the
Corporation hereunder, which guarantee shall continue in force until all such
obligations are satisfied; and (y) in the event that, at or after any such time
that the Operating Company becomes the guarantor, Fidelity National Financial,
Inc.’s direct or indirect beneficial ownership (as defined in Rule 13d-3 and
Rule 13d-5 under the Securities Exchange Act of 1934 (or any successor rules
thereto)) of the Corporation is less than 40%, then: (a) the Corporation’s
obligations under this Section 7, including, without limitation, the
Corporation’s obligation to establish a rabbi trust with funds provided by the
Corporation and the Corporation’s obligation to make contributions to such
trust, shall resume and again be effective from and after such time and (b)
Fidelity National Financial, Inc.’s guarantee set forth in Section 3 of that
certain letter agreement, dated July 30, 2012, as may be amended, modified,
supplemented and/or restated from time to time, shall terminate, be released and
be of no further force and effect upon the Corporation’s establishment of a
rabbi trust in conformity with the provisions of this Section 7.  In no event
shall the occurrence of the events described in clause (y) of the preceding
sentence have any effect on the obligations of the Operating Company pursuant to
its guarantee made in accordance with the preceding sentence.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Amendment.  The Salary Continuation Agreement shall be amended, effective as of
the Effective Time, to provide as follows:

 
Each reference to the “Corporation” herein shall be deemed to refer solely to J.
Alexander’s Corporation and its successors and permitted assigns.
 
 
3.
Guarantee.  Parent shall, and hereby does, contingent on the occurrence of, and
effective upon, the Acceptance Time (as defined in the Merger Agreement),
guarantee the performance of the obligations of the Corporation under the Salary
Continuation Agreement; provided, however, that if and only if Operating Company
at any time beneficially owns any interest in the Corporation, then: (x)
Operating Company shall, and hereby does, at and after any such time also
guarantee the performance of the obligations of the Corporation under the Salary
Continuation Agreement, which guarantee shall continue in force until all such
obligations are satisfied; and (y) in the event that, at or after any such time
that the Operating Company becomes the guarantor, the Parent’s direct or
indirect beneficial ownership (as defined in Rule 13d-3 and Rule 13d-5 under the
Securities Exchange Act of 1934 (or any successor rules thereto)) of the
Corporation is less than 40%, then: (a) the Corporation’s obligations under
Section 7 of the Salary Continuation Agreement shall resume and again be
effective and (b) Parent’s guarantee under this Section 3 shall terminate, be
released and be of no further force and effect upon the Corporation’s
establishment of a rabbi trust in conformity with the provisions of such Section
7 of the Salary Continuation Agreement.  In no event shall the occurrence of the
events described in clause (b) of the preceding sentence have any effect on the
obligations of the Operating Company pursuant to its guarantee made in
accordance with the preceding sentence.  Each of Parent and Operating Company
hereby waives diligence, presentment, demand of performance, filing of any
claim, any right to require any proceeding first against the Corporation,
protest, notice and all demands whatsoever in connection with the performance of
its obligations set forth in this Section 3.  If Executive so requests, any such
rabbi trust shall be established with the Corporation’s funds at the Operating
Company level.  The Executive hereby acknowledges and agrees that, effective
immediately upon execution and delivery of this letter agreement, the Executive
hereby (i) releases American Blue Ribbon Holdings, Inc. from any and all
obligations and liability under this letter and (ii) waives any rights against
American Blue Ribbon Holdings, Inc. under this letter.

 
 
4.
Continuing Force and Effect.  Other than the amendments specifically agreed
herein, the Salary Continuation Agreement remains in full force and effect.

 
 
5.
Severability.  If any provision of this letter agreement or the application of
any such provision to any party or circumstances will be determined by any court
of competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this letter agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable, will not be affected thereby, and each provision
hereof will be validated and will be enforced to the fullest extent permitted by
law.

 
 
2

--------------------------------------------------------------------------------

 
 
 
6.
Governing Law.  This letter agreement will be governed by and construed under
the internal laws of the State of Tennessee, without regard to its conflict of
laws principles.

 
 
7.
Jurisdiction and Venue.  This letter agreement will be deemed performable by all
parties in, and venue will exclusively be in the state or federal courts located
in the State of Tennessee.  Each party hereto and future signatory hereby
consents to the personal jurisdiction of these courts and waive any objections
that such venue is objectionable or improper.

 
 
8.
Headings.  All descriptive headings of Sections and paragraphs in this letter
agreement are intended solely for convenience, and no provision of this letter
agreement is to be construed by reference to the heading of any section or
paragraph.

 
 
9.
Counterparts.  This letter agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 
 
10.
Acknowledgement.  The Executive, the Corporation, Parent, Operating Company and
Purchaser hereby agree that this letter amends that certain Letter Agreement,
dated as of June 22, 2012, by and between you and J. Alexander’s on the terms
and subject to the conditions of this letter.

 
 
11.
Successors.  This letter agreement is binding on the parties hereto and their
successors and permitted assigns.  The parties acknowledge that the obligations
of the Corporation pursuant to the agreements referenced herein shall be assumed
by any original or subsequent transferee of all or substantially all the assets
of the Corporation (“Successor”), and any such Successor shall be bound as the
Corporation hereunder and pursuant to the agreements referenced herein.

 
If you agree to the amendments to your Salary Continuation Agreement set forth
above, please sign as indicated on the following page and return a signed copy
to the Corporation and to Brent Bickett.
 
 
3

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed this Letter Agreement
effective as of the date set forth above.
 

       
J. ALEXANDER’S CORPORATION
                   
By:
/s/ Lonnie J. Stout II     Name: Lonnie J. Stout II     Title:   Chairman,
President and                 Chief Executive Officer





Acknowledged and Agreed this 30th day of July 2012, by:




/s/ R. Gregory
Lewis                                                                           
R. Gregory Lewis


 
[Signature Page to Letter Agreement (R. Gregory Lewis)]
 
 
 

--------------------------------------------------------------------------------

 


Acknowledged and Agreed (solely in respect of Sections 1, 3 and 10 above) this
30th day of July 2012, by:


 
FIDELITY NEWPORT HOLDINGS, LLC
               
By:
 /s/ Hazem Ouf
   
Name: Hazem Ouf
   
Title:   Chief Executive Officer
       





[Signature Page to Letter Agreement (R. Gregory Lewis)]
 
 
 

--------------------------------------------------------------------------------

 


Acknowledged and Agreed (solely in respect of Sections 1, 3 and 10 above) this
30th day of July 2012, by:




FIDELITY NATIONAL FINANCIAL, INC.
                   
By:
 /s/ Michael L. Gravelle
   
Name:   Michael L. Gravelle
   
Title:     Executive Vice President, General Counsel
   
              and Corporate Secretary
       



 


[Signature Page to Letter Agreement (R. Gregory Lewis)]
 
 
 

--------------------------------------------------------------------------------

 


Acknowledged and Agreed (solely in respect of Sections 3 and 10 above) this 30th
day of July 2012, by:


 
AMERICAN BLUE RIBBON HOLDINGS, INC.
       
 By:
 /s/ Michael L. Gravelle
 
 
Name: Michael L. Gravelle
 
 
Title:   Executive Vice President, General Counsel
   
            and Corporate Secretary
 



 
[Signature Page to Letter Agreement (R. Gregory Lewis)]
 
 

--------------------------------------------------------------------------------

 
